DETAILED ACTION
1.	The present application 17/190,032 filed on 03/02/2021, is being examined under the first inventor to file provisions of the AIA .  
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 02/22/2022 are being considered by the examiner.

Drawings
3	The drawings received on 03/02/2021 are accepted by the Examiner.

Review under 35 USC § 101
4.	Claims 1-20 are directed to a method, a system and an article of manufacture have been reviewed.  Claims 1-5 are appeared to be in one of the statutory categories [e.g. a process].  Claims 1-5 recite a method of identifying an emerging cluster to be displayed via a user interface.  Claims 1-5 do not seem to fall in one of the grouping of abstract ideas enumerated in the 2019 PEG.  Claims 6-10 are appeared to be in one of the statutory categories [e.g. an apparatus].  Claims 6-10 recite a system comprising a memory to store instructions; and a processing device, operatively coupled to the memory, to execute the instruction to identify an emerging cluster to be displayed via a user interface. Claims 6-10 do not seem to fall in one of the grouping of abstract ideas enumerated in the 2019 PEG.  Claims 11-20 are appeared to be in one of the statutory categories [e.g. an article of manufacture].  The article of manufacture is a non-transitory computer readable storage medium comprising instructions to identify an emerging cluster to be displayed via a user interface. Claims 11-20 do not seem to fall in one of the grouping of abstract ideas enumerated in the 2019 PEG.  Claims 11-20 do not seem to fall in one of the grouping of abstract ideas enumerated in the 2019 PEG. Therefore, claims 1-20 are qualified as eligible subject matter under 35 USC 101.
	                                  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5, 11-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Us Patent 10,496,691 B1), hereinafter Chen and in view of Subramanya et al. (US 2016/0063590 A1), hereinafter Subramanya.

	Referring to claim 1, Chen discloses a method comprising: 
executing, at a first time, a cluster generating process to generate a cluster including a set of search terms relating to an entity (See col 10, lines 37-67, a system generates and scores first level clusters including keywords or keyword synonyms correspond to a single entity); 
determining, at the first time, a first value […] associated with the set of search terms of the cluster (See para. col 9 lines 59-67 and col 10 lines 1-67, determining a cluster score for a first-level cluster in a first stage search);
identifying, at a second time, a second value […] associated with set of search terms of the cluster (See para. col 9, lines 59-67 and col 10, lines 1-67, determining at second round, a cluster score associated with the first-level cluster);
 determining a difference between the first value [….] and the second value […] satisfies a condition (See col 11, lines 30-67 and col 12, lines 1-67 determining the difference between the cluster scores, for example, the system generates clusters A, B, C, D and E for the set of search terms, which are synonyms of each other, the system pairs A and C and B and D first based on the similarity metric, then cluster scores are computed for the AC cluster and the BD cluster; the Cluster E remained by itself in the second round/ level,  the system compares AC cluster score to the cluster score A and C, if the cluster score AC is not better than A and C, the system may undo this cluster, if the cluster for B and D is better than the cluster scores for B and D alone the cluster is kept, the system continues rounds of paring clusters having an ontological relationship together that have satisfying cluster scores);
identifying, by a processing device, the cluster as an emerging cluster in response to satisfaction of the condition (See col 9, lines 2-67 and col 13, lines 15-30, the system identifies the final cluster results that has the best cluster score, the score that indicates the highest quality); and causing information identifying the emerging cluster to be displayed via a user interface (See col 9, lines 2-67 and col 13, lines 15-30, the system’s result engine generates search items organized by cluster on the display, for example, in response to the search queries “stickman”, the system presents a final cluster “ arcade games”).
Chen discloses a first and a second value [e.g. cluster measures] of associated with the set of search terms of the cluster but does not explicitly disclose the first and the second value are associated with a search volume.
Subramanya discloses determining, at the first time, a first value of a search volume associated with the set of search terms of a cluster (See para. [0043], the system tracks search volumes of a list of keywords occurring at each time period, for example, the system tracks “Disney frozen bedding sheets” was searched 185 times on a certain day);
identifying, at a second time, a second value of the search volume associated with set of search terms of the cluster (See para. [0043] and para. [0046], determining a second, third or fn [f1, f2, …fn] search volumes of the set of keywords at a different time, for example, if f1 represent the search volume for key terms “ Disney frozen bedding sheets” for April 2013, f2 represents the search volume for May 2013 and fn can represent the search volume for March 2014);
 determining a difference between the first value of the search volume and the second value of the search volume satisfies a condition (See para. [0044]-para.[0047], comparing the list of [ query terms{keyword}, search volume] pairs to the top pair in the list to see if the current pair satisfies as the top pairs in the list, the top pairs in the list are the high-demand keywords for products). 
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the first and second value of the Chen’s system to associate the first and the second value with a search volume taught by Subramanya, since tracking the search volume would help to determine the demand for products, the demand in a market generally dominates the overall product-related traffic at external search engines (See Subramanya, para. [0004]).  In addition, both references (Chen and Subramanya) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as generating dynamic product clusters/groups based on a set of search terns. This close relation between both references highly suggests an expectation of success.
As to claim 2, Chen discloses wherein the condition is satisfied when the difference between the first value and the second value is greater than or equal to a threshold level (See col 14, lines 5-42, the cluster scores are compared to scores above a predetermined threshold, the predetermined threshold can be set dependently or using a machine learning algorithm to set the predetermined threshold based on human-curated training examples).
Subramanya discloses wherein the condition is satisfied when the difference between the first value of the search volume and the second value of the search volume is greater than or equal to a threshold level (See para. [0044]-para.[0047], comparing the list of [ query terms{keyword}, search volume] pairs to the top pair level in the list to see if the current pair satisfies as the top pairs level in the list, if the current pairs meets the top pairs in the list , the current pairs are considered the high-demand keywords for products). 
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the first and second value of the Chen’s system to associate the first and the second value with a search volume taught by Subramanya, since tracking the search volume would help to determine the demand for products, the demand in a market generally dominates the overall product-related traffic at external search engines (See Subramanya, para. [0004]).  In addition, both references (Chen and Subramanya) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as generating dynamic product clusters/groups based on a set of search terns. This close relation between both references highly suggests an expectation of success.
As to claim 3, Subramanya discloses wherein the search volume represents a quantity of search queries associated with the search terms of the cluster identified during a time period since a previous execution of the cluster generation process (See para. [0043] and para. [0046], the system tracks search volumes of a list of keywords occurring at each time period, for example, the system tracks “Disney frozen bedding sheets” was searched 185 times on a certain day, the system determines a second, third or fn [f1, f2, …fn] search volumes of the set of keywords at next cycle, for example, if f1 represent the search volume for key terms “ Disney frozen bedding sheets” for April 2013, f2 represents the search volume for May 2013 and fn can represent the search volume for March 2014);
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the first and second value of the Chen’s system to associate the first and the second value with a search volume taught by Subramanya, since tracking the search volume would help to determine the demand for products, the demand in a market generally dominates the overall product-related traffic at external search engines (See Subramanya, para. [0004]).  In addition, both references (Chen and Subramanya) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as generating dynamic product clusters/groups based on a set of search terns. This close relation between both references highly suggests an expectation of success.
As to claim 4, Chen discloses assigning a label to the cluster to designate the cluster as the emerging cluster of a set of emerging clusters associated with an execution of the cluster generating process at the second time (See col 9, lines 2-67; col 10, lines 1-67; and col 13, lines 15-30, the system’s result engine generates search items organized by a final cluster on the display, for example, the system presents a final cluster “arcade games”, the final cluster is obtained after many rounds of cluster generation).
As to claim 5, Subramanyam discloses calculating a quantity of search queries from a set of end user systems that relate to the search terms of the cluster that occurred during a time period between the first time and the second time (See para. [0043] and para. [0046], the system tracks search volumes of a list of keywords occurring at each time period, for example, the system tracks “Disney frozen bedding sheets” was searched 185 times on a certain day, the system determines a second, third or fn [f1, f2, …fn] search volumes of the set of keywords at next cycle, for example, if f1 represent the search volume for key terms “ Disney frozen bedding sheets” for April 2013, f2 represents the search volume for May 2013 and fn can represent the search volume for March 2014).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the Chen’s system to associate calculates a quantity of search queries taught by Subramanya, since tracking the search volume would help to determine the demand for products, the demand in a market generally dominates the overall product-related traffic at external search engines (See Subramanya, para. [0004]).  In addition, both references (Chen and Subramanya) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as generating dynamic product clusters/groups based on a set of search terns. This close relation between both references highly suggests an expectation of success.
Referring to claim 11, Chen discloses a non-transitory computer readable storage medium comprising instructions that, when executed by a processing device See col 3, lines 1-67 and Figure 1, the server one or more processors configured to execute one or more machine executable instructions), cause the processing device to perform operations comprising: 
executing, at a first time, a cluster generation process to generate a first set of clusters comprising a first plurality of sets of search terms(See col 10, lines 37-67, a system generates and scores first level clusters including keywords or keyword synonyms correspond to a single entity); 
determining at least one of a first value […] associated with the first set of clusters or a first value of a second parameter associated with the first set of clusters (See para. col 9 lines 59-67 and col 10 lines 1-67, determining a cluster score each first-level cluster in a first stage search);
 executing, at a second time, the cluster generation process to generate a second set of clusters comprising a second plurality of sets of search terms (See para. col 9, lines 59-67 and col 10, lines 1-67, the system generates the first or second level clusters includes search terms/items, note in para. See col 11, lines 30-67 and col 12, lines 1-67 the system generates the first level clusters A, B, C, D and E for the set of search terms, which are synonyms of each other, the system then pairs A and C and B and D first based on the similarity metric); 
determining at least one of a second value of […] associated with the second set of clusters or a second value of the second parameter associated with the second set of clusters (See para. col 9, lines 59-67 and col 10, lines 1-67, determining at second or third round, a cluster score for each of the first-level or second-level cluster); 
determining one of the second value of […] satisfies a first condition associated with the first parameter or the second value of the second parameter satisfies a second condition associated with the second parameter (See col 11, lines 30-67 and col 12, lines 1-67 determining the difference between the cluster scores, for example, the system generates clusters A, B, C, D and E for the set of search terms, which are synonyms of each other, the system pairs A and C and B and D first based on the similarity metric, then cluster scores are computed for the AC cluster and the BD cluster; the Cluster E remained by itself in the second round/ level,  the system compares AC cluster score to the cluster score A and C, if the cluster score AC is not better than A and C, the system may undo this cluster, if the cluster for B and D is better than the cluster scores for B and D alone the cluster is kept, the system continues rounds of paring clusters having an ontological relationship together that have satisfying cluster scores); 
identifying an emerging cluster within the second set of clusters in response to satisfaction of one of the first condition or the second condition (See col 9, lines 2-67 and col 13, lines 15-30, the system identifies the final cluster results that has the best cluster score, the score that indicates the highest quality); and causing information identifying the emerging cluster to be displayed via a user interface (See col 9, lines 2-67 and col 13, lines 15-30, the system’s result engine generates search items organed by cluster on the display, for example, in response to the search queries stickman”, the system presents a final cluster “ arcade games”).
Chen discloses a first and a second value [e.g. cluster measures] of associated with the set of search terms of the cluster but does not explicitly disclose the first and the second value are associated with a search volume.
Subramanya discloses determining, at the first time, a first value of a search volume associated with the set of search terms of a cluster (See para. [0043], the system tracks search volumes of a list of keywords occurring at each time period, for example, the system tracks “Disney frozen bedding sheets” was searched 185 times on a certain day);
identifying, at a second time, a second value of the search volume associated with set of search terms of the cluster (See para. [0043] and para. [0046], determining a second, third or fn [f1, f2, …fn] search volumes of the set of keywords at a different time, for example, if f1 represent the search volume for key terms “ Disney frozen bedding sheets” for April 2013, f2 represents the search volume for May 2013 and fn can represent the search volume for March 2014);
 determining one of the first value of the search volume or the second value of the search volume satisfies a condition (See para. [0044]-para.[0047], comparing the list of [ query terms{keyword}, search volume] pairs to the top pair in the list to see if the current pair satisfies as the top pairs in the list, the top pairs in the list are the high-demand keywords for products). 
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the first and second value of the Chen’s system to associate the first and the second value with a search volume taught by Subramanya, since tracking the search volume would help to determine the demand for products, the demand in a market generally dominates the overall product-related traffic at external search engines (See Subramanya, para. [0004]).  In addition, both references (Chen and Subramanya) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as generating dynamic product clusters/groups based on a set of search terns. This close relation between both references highly suggests an expectation of success.
As to claim 12, Chen discloses wherein the first parameter relates to cluster scores associated with a first cluster of the first set of clusters and the second set of clusters (See para. col 9, lines 59-67 and col 10, lines 1-67, determining at second or third round, a cluster score for each of the first-level or second-level cluster).
Chen does not explicitly disclose the first parameter related to search volume.
Subramanya discloses the first parameter related to search volume (See para. [0043] and para. [0046], determining a second, third or fn [f1, f2, …fn] search volumes of the set of keywords at a different time, for example, if f1 represent the search volume for key terms “ Disney frozen bedding sheets” for April 2013, f2 represents the search volume for May 2013 and fn can represent the search volume for March 2014);
 Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the first and second value of the Chen’s system to associate the first and the second value with a search volume taught by Subramanya, since tracking the search volume would help to determine the demand for products, the demand in a market generally dominates the overall product-related traffic at external search engines (See Subramanya, para. [0004]).  In addition, both references (Chen and Subramanya) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as generating dynamic product clusters/groups based on a set of search terns. This close relation between both references highly suggests an expectation of success.
As to claim 13, Chen in view of Subramanya discloses wherein the search volume represents a quantity of search queries associated with the search terms of the first cluster identified during a time period since a previous execution of the cluster generation process (See Subramanya, para. [0043] and para. [0046], the system tracks search volumes of a list of keywords occurring at each time period, for example, the system tracks “Disney frozen bedding sheets” was searched 185 times on a certain day, the system determines a second, third or fn [f1, f2, …fn] search volumes of the set of keywords at next cycle, for example, if f1 represent the search volume for key terms “ Disney frozen bedding sheets” for April 2013, f2 represents the search volume for May 2013 and fn can represent the search volume for March 2014);
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the first and second value of the Chen’s system to associate the first and the second value with a search volume taught by Subramanya, since tracking the search volume would help to determine the demand for products, the demand in a market generally dominates the overall product-related traffic at external search engines (See Subramanya, para. [0004]).  In addition, both references (Chen and Subramanya) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as generating dynamic product clusters/groups based on a set of search terns. This close relation between both references highly suggests an expectation of success.
As to claim 14, Chen in view Subramanya discloses wherein the first condition is satisfied when a difference between the first value of the first parameter of the first cluster and the second value of the first parameter of the first cluster is greater than or equal to a first threshold level (See Subramanya, para. [0044]-para.[0047], comparing the list of [ query terms{keyword}, search volume] pairs to the top pair in the list to see if the current pair satisfies as the top pairs in the list, the top pairs in the list are the high-demand keywords for products). 
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the first and second value of the Chen’s system to associate the first and the second value with a search volume taught by Subramanya, since tracking the search volume would help to determine the demand for products, the demand in a market generally dominates the overall product-related traffic at external search engines (See Subramanya, para. [0004]).  In addition, both references (Chen and Subramanya) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as generating dynamic product clusters/groups based on a set of search terns. This close relation between both references highly suggests an expectation of success.
	As to claim 15, Chen discloses wherein the first cluster is identified as the emerging cluster in response to determining the difference between the first value of cluster score and the second value of cluster score represents an increase in search quality that is greater than or equal to the first threshold level (See col 11, lines 30-67 and col 12, lines 1-67 determining the difference between the cluster scores, for example, the system generates clusters A, B, C, D and E for the set of search terms, which are synonyms of each other, the system pairs A and C and B and D first based on the similarity metric meeting a threshold, then cluster scores are computed for the AC cluster and the BD cluster; the Cluster E remained by itself in the second round/ level,  the system compares AC cluster score to the cluster score A and C, if the cluster score AC is not better than A and C, the system may undo this cluster, if the cluster for B and D is better than the cluster scores for B and D alone the cluster is kept, the system continues rounds of paring clusters having an ontological relationship together that have satisfying cluster scores aove or meet a predefined threshold).
Chen does not explicitly disclose the first value or second value of search volume.    Subramanya discloses determining a difference between the first value of the search volume and the second value of the search volume satisfies a condition (See para. [0044]-para.[0047], comparing the list of [ query terms{keyword}, search volume] pairs to the top pair in the list to see if the current pair satisfies as the top pairs in the list, the top pairs in the list are the high-demand keywords for products). 
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the first and second value of the Chen’s system to associate the first and the second value with a search volume taught by Subramanya, since tracking the search volume would help to determine the demand for products, the demand in a market generally dominates the overall product-related traffic at external search engines (See Subramanya, para. [0004]).  In addition, both references (Chen and Subramanya) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as generating dynamic product clusters/groups based on a set of search terns. This close relation between both references highly suggests an expectation of success.
As to claim 16, Chen discloses comparing a first set of search terms associated with a first cluster of the second set of clusters to the first plurality of sets of search terms (See col 8, lines 1-65, identifying after rounds of clustering, the current cluster of search items can be related to the previous set of queries [e.g. parent-child relationship, synonyms, related n the entity ontology] but not in the aggregated/merged cluster).
.
As to claim 17, Chen discloses determining a percentage of the first set of search terms of the first cluster that are not included in the first plurality of sets of search terms (See col 6, lines 60-67, the system has cluster evaluation metrices, the coverage score measures the percentage of top-ranked, popular or relevant search that the cluster cover, note  if the coverage score is 20%, the percentage is 80% that the first set of search terms [e.g. popular terms] are not included in a cluster).
As to claim 20, Chen discloses assigning a label to the emerging cluster; and receiving an instruction to filter the second set of clusters to display a set of one or more emerging clusters; and in response to the instruction, causing information identifying the emerging cluster to be displayed via the user interface (See col 9, lines 2-67 and col 13, lines 15-30, the system’s result engine generates search items organized by cluster on the display, for example, in response to the search queries “stickman”, the system filters other clusters and presents cluster  with label“ arcade games”).

6.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Us Patent 10496,691 B1) and in view of Subramanya (US 2016/0063590 A1) and further in view of Tacchi et al. (US Patent 9,767,165 B1), hereinafter Tacchi.
As to claim 18, Chen does not explicitly disclose wherein the condition is satisfied when the percentage is greater than or equal to a threshold percentage.
 However, Tacchi discloses the condition is satisfied when the percentage is greater than or equal to a threshold percentage (See col 7, lines 9-30, the coverage score is above a threshold).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the percentage of Chen’s system to include a threshold, taught by Tacchi, to select words that are better represent the collection (See Tacchi, col 1, lines 25-40).  In addition, both references (Chen and Tacchi) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as finding a representative subset of the data, which contains the information of the entire set. This close relation between both references highly suggests an expectation of success.
As to claim 19, Chen discloses wherein the first cluster is identified as the emerging cluster in response to determining the cluster score is greater than or equal to the threshold (See col 9, lines 2-67 and col 13, lines 15-30, the system identifies a final cluster that has the best cluster score, the score that indicates the highest quality).
Chen does not explicitly disclose determining that the percentage is greater than or equal to a threshold percentage.
 However, Tacchi discloses determining that the percentage is greater than or equal to a threshold percentage (See col 7, lines 9-30, the coverage score is above a threshold).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the percentage of Chen’s system to include a threshold, taught by Tacchi, to select words that are better represent the collection (See Tacchi, col 1, lines 25-40).  In addition, both references (Chen and Tacchi) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as finding a representative subset of the data, which contains the information of the entire set. This close relation between both references highly suggests an expectation of success.
7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Us Patent 10496,691 B1) and in view of Tacchi (US Patent 9,767,165 B1).
As to claim 8, Chen does not explicitly disclose the condition is satisfied when the percentage is greater than or equal to a threshold percentage.
	However, Tacchi discloses the condition is satisfied when the percentage is greater than or equal to a threshold percentage (See col 7, lines 9-30, the coverage score is above a threshold).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the percentage of Chen’s system to include a threshold, taught by Tacchi, to select words that are better represent the collection (See Tacchi, col 1, lines 25-40).  In addition, both references (Chen and Tacchi) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as finding a representative subset of the data, which contains the information of the entire set. This close relation between both references highly suggests an expectation of success.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 6, 7, 9 and 10 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Chen (US Patent 10,496, 691 B1).
Referring to claim 6, Chen discloses a system comprising: 
a memory  (See col 3, lines 1-67 and Figure 1, the server comprises volatile memory, non-volatile memory) to store instructions; and a processing device, operatively coupled to the memory, to execute the instructions to perform operations  (See col 3, lines 1-67 and Figure 1, the server comprises one or more processors configured to execute one or more machine executable instructions) comprising: 
executing, at a first time, a cluster generating process to generate a set of clusters comprising multiple sets of search terms (See col 10, lines 37-67, a system generates first level clusters including keywords or keyword synonyms correspond to a single entity); 
identifying an aggregate set of search terms corresponding to the set of clusters (See col 1, lines 16-30, lines 5, lines 62-67; col 6, lines 1-25; col 11, lines 30-67 and col 12, lines 1-67 using knowledge base to form clusters of similar responsive search items/terms, aggregate similar search items/terms based on ontology [e.g. synonym, parent-child, sibling relationships); 
executing, at a second time, the cluster generating process to generate a first cluster including a first set of search terms (See para. col 8, lines 1-67, executing, multiple rounds, the cluster generating process to generate a cluster including search items/terms); comparing the first set of search terms to the aggregate set of search terms to determine satisfaction of a condition (See col 11, lines 30-67 and col 12, lines 1-67 determining the difference between the clusters, for example, the system generates clusters A, B, C, D and E for the set of search terms, which are synonyms of each other, the system aggregates A and C and B and D first based on meeting similarity metrics and/or cluster scores);
 identifying the first new cluster as an emerging cluster in response to satisfaction of the condition (See col 9, lines 2-67 and col 13, lines 15-30, the system identifies a final cluster that has a best cluster score, the score that indicates the highest quality); and causing, via a user interface, of a display identifying the emerging cluster (See col 9, lines 2-67 and col 13, lines 15-30, the system’s result engine generates search items organized by cluster on the display, for example, in response to the search queries stickman”, the system presents a final cluster “ arcade games”).
.
As to claim 7, Chen discloses determining a percentage of the first set of search terms that are not included in the aggregate set of search terms (See col 6, lines 60-67, the system has cluster evaluation metrices, the coverage score measures the percentage of top-ranked, popular or relevant search that the cluster cover, note  if the coverage score is 20%, the percentage is 80% that the first set of search terms [e.g. popular terms] are not included in a cluster).
	As to claim 9, Chen discloses assigning a label to the first cluster to designate the first cluster as the emerging cluster of a set of emerging clusters associated with an execution of the cluster generating process at the second time (See col 9, lines 2-67; col 10, lines 1-67; and col 13, lines 15-30, the system’s result engine generates search items organized by a final cluster on the display, for example, the system presents a final cluster “arcade games”, the final cluster is obtained after many rounds of cluster generation)..
As to claim 10, Chen discloses identifying, at the second time, a subset of search terms of the first set of search terms that relate to search queries received from a set of end user systems during a time period between the first time and the second time, wherein the subset of search terms are not included in the aggregate set of search terms identified at the first time (See col 8, lines 1-65, identifying after rounds of clustering, the current cluster of search items can be related to the previous set of queries [e.g. parent-child relationship, synonyms, related in the entity ontology] but not in the aggregated/merged cluster).
	

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Bennett et al. (US 2021/0191995 A1) discloses identifying candidate keywords for a target domain, generating keyword clusters based on the candidate keywords, and implementing the candidate keywords within published online content.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUK TING CHOI/Primary Examiner, Art Unit 2153